VAN ORSDEB, Associate Justice.
The Commissioner of Patents rejected the claims in issue for the reason that they are not patentable over the counts of an interference in which appellant was defeated. From the decision of the Commissioner this appeal was taken.
It appears that a patent was issued to one Be Roy. Thereafter appellant filed the present application, copying seven claims from the Be Roy patent. Five of the claims were canceled, and an interference was declared between appellant and Be Roy with respect to the other two claims. In the interference appellant took no testimony, but relied upon an earlier application. Be Roy prevailed and was awarded priority-
After careful examination we have reached the conclusion that the tribunals below were right in holding that the appealed claims, though couched in different language, are not materially different from the claims upon which Be Roy was awarded priority. Appellant, therefore, is not entitled to claims which are covered in terms by the invention to which Be Roy has been awarded priority.
The decision of the Commissioner is affirmed.